UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number811-08606 DWS Target Date Series (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 2/28/2011 ITEM 1. REPORT TO STOCKHOLDERS FEBRUARY 28, 2011 Semiannual Report to Shareholders DWS Target Date Series DWS LifeCompass Retirement Fund DWS LifeCompass 2015 Fund DWS LifeCompass 2020 Fund DWS LifeCompass 2030 Fund DWS LifeCompass 2040 Fund Contents 4 Performance Summaries 19 Information About Each Fund's Expenses 23 Portfolio Summaries 25 Investment Portfolios 40 Statements of Assets and Liabilities 44 Statements of Operations 46 Statements of Changes in Net Assets 51 Financial Highlights 70 Notes to Financial Statements 83 Investment Management Agreement Approval 89 Summary of Management Fee Evaluation by Independent Fee Consultant 93 Account Management Resources 95 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider each fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Although allocation among different asset categories generally limits risk, portfolio management may favor an asset category that underperforms other assets or markets as a whole. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Because ETFs trade on a securities exchange, their shares may trade at a premium or discount to their net asset value. ETFs also incur fees and expenses so they may not fully match the performance of the indexes they are designed to track. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Stocks may decline in value. See the prospectus for details. Target date funds are designed for investors seeking to meet their respective investment goals, such as retirement, around the target date year. The target date is the approximate date when investors plan to start withdrawing their money in the fund. As the fund approaches its target year, the fund will decrease its emphasis on growth of capital and increase its emphasis on current income. The principal value of the funds is not guaranteed at any time, including at the target date. There is no guarantee that the fund will provide adequate income at and through retirement. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summaries February 28, 2011 DWS LifeCompass Retirement Fund Average Annual Total Returns as of 2/28/11 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 9.83% 11.33% 1.48% 2.43% 3.05% Class B 9.41% 10.59% 0.71% 1.66% 2.29% Class C 9.42% 10.50% 0.70% 1.68% 2.29% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 3.51% 4.93% -0.50% 1.23% 2.44% Class B (max 4.00% CDSC) 5.41% 7.59% 0.09% 1.49% 2.29% Class C (max 1.00% CDSC) 8.42% 10.50% 0.70% 1.68% 2.29% No Sales Charges Class S 10.07% 11.72% 1.74% 2.70% 3.30% Russell® 1000 Index+ 28.65% 23.54% 2.66% 3.17% 3.09% Russell® 2000 Index++ 37.55% 32.60% 7.79% 3.80% 7.06% Barclays Capital Intermediate U.S. Aggregate Bond Index+++ -0.14% 4.63% 5.28% 5.82% 5.45% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. ‡Total returns shown for periods less than one year are not annualized. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2010 are 1.32%, 2.01%, 1.98% and 1.00% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. DWS LifeCompass Retirement Fund Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS LifeCompass Retirement Fund — Class A [] Russell 1000 Index+ [] Russell 2000 Index++ [] Barclays Capital Intermediate U.S. Aggregate Bond Index+++ Yearly periods ended February 28 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. ++The Russell 2000 Index is an unmanaged index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which represents approximately 8% of the total market capitalization of the Russell 3000 Index. +++ The Barclays Capital Intermediate U.S. Aggregate Bond Index is an unmanaged index that covers the US investment-grade fixed-rate bond market, including government and credit securities, agency mortgage securities, asset-backed securities and commercial mortgage-backed securities. DWS LifeCompass Retirement Fund Net Asset Value and Distribution Information Class A Class B Class C Class S Net Asset Value: 2/28/11 $ 8/31/10 $ Distribution Information: Six Months as of 2/28/11: Income Dividends $ Lipper Rankings — Mixed-Asset Target Allocation Conservative Funds Category as of 2/28/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 53 3-Year of 91 5-Year of 86 10-Year 73 of 92 79 Class B 1-Year of 65 3-Year of 95 5-Year of 94 10-Year 84 of 92 91 Class C 1-Year of 67 3-Year of 95 5-Year of 94 10-Year 83 of 92 90 Class S 1-Year of 46 3-Year of 89 5-Year of 83 10-Year 71 of 92 77 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. DWS LifeCompass 2015 Fund Average Annual Total Returns as of 2/28/11 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 15.57% 15.43% 1.02% 2.07% 2.53% Class B 15.15% 14.58% 0.28% 1.31% 1.76% Class C 15.15% 14.59% 0.29% 1.32% 1.77% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 8.92% 8.79% -0.96% 0.87% 1.92% Class B (max 4.00% CDSC) 11.15% 11.58% -0.34% 1.13% 1.76% Class C (max 1.00% CDSC) 14.15% 14.59% 0.29% 1.32% 1.77% No Sales Charges Class S 15.73% 15.73% 1.30% 2.33% 2.77% Russell 1000 Index+ 28.65% 23.54% 2.66% 3.17% 3.09% Russell 2000 Index++ 37.55% 32.60% 7.79% 3.80% 7.06% Barclays Capital U.S. Aggregate Bond Index+++ -0.83% 4.93% 5.40% 5.80% 5.61% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. ‡Total returns shown for periods less than one year are not annualized. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2010 are 1.25%, 1.97%, 1.94% and 1.01% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. DWS LifeCompass 2015 Fund Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS LifeCompass 2015 Fund — Class A [] Russell 1000 Index+ [] Russell 2000 Index++ [] Barclays Capital U.S. Aggregate Bond Index+++ Yearly periods ended February 28 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. ++The Russell 2000 Index is an unmanaged index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which represents approximately 8% of the total market capitalization of the Russell 3000 Index. +++ The Barclays Capital U.S. Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, agency issues, corporate bond issues and mortgage securities. DWS LifeCompass 2015 Fund Net Asset Value and Distribution Information Class A Class B Class C Class S Net Asset Value: 2/28/11 $ 8/31/10 $ Distribution Information: Six Months as of 2/28/11: Income Dividends $ Lipper Rankings — Mixed-Asset Target 2015 Funds Category as of 2/28/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 69 of 56 3-Year 75 of 92 81 5-Year 29 of 38 75 10-Year 6 of 8 67 Class B 1-Year 83 of 67 3-Year 87 of 92 94 5-Year 35 of 38 90 10-Year 8 of 8 89 Class C 1-Year 82 of 67 3-Year 86 of 92 93 5-Year 33 of 38 85 10-Year 7 of 8 78 Class S 1-Year 64 of 52 3-Year 68 of 92 74 5-Year 26 of 38 67 10-Year 4 of 8 45 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. DWS LifeCompass 2020 Fund Average Annual Total Returns as of 2/28/11 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 18.50% 17.28% 1.02% 2.19% 2.26% Class B 18.03% 16.40% 0.26% 1.41% 1.48% Class C 18.02% 16.40% 0.24% 1.42% 1.48% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 11.69% 10.54% -0.96% 0.99% 1.65% Class B (max 4.00% CDSC) 14.03% 13.40% -0.37% 1.23% 1.48% Class C (max 1.00% CDSC) 17.02% 16.40% 0.24% 1.42% 1.48% No Sales Charges Class S 18.68% 17.57% 1.27% 2.44% 2.50% Russell 1000 Index+ 28.65% 23.54% 2.66% 3.17% 3.09% Russell 2000 Index++ 37.55% 32.60% 7.79% 3.80% 7.06% Barclays Capital U.S. Aggregate Bond Index+++ -0.83% 4.93% 5.40% 5.80% 5.61% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. ‡Total returns shown for periods less than one year are not annualized. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2010 are 1.29%, 2.01%, 1.99% and 1.07% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. DWS LifeCompass 2020 Fund Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS LifeCompass 2020 Fund — Class A [] Russell 1000 Index+ [] Russell 2000 Index++ [] Barclays Capital U.S. Aggregate Bond Index+++ Yearly periods ended February 28 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. ++The Russell 2000 Index is an unmanaged index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which represents approximately 8% of the total market capitalization of the Russell 3000 Index. +++ The Barclays Capital U.S. Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, agency issues, corporate bond issues and mortgage securities. DWS LifeCompass 2020 Fund Net Asset Value and Distribution Information Class A Class B Class C Class S Net Asset Value: 2/28/11 $ 8/31/10 $ Distribution Information: Six Months as of 2/28/11: Income Dividends $ Lipper Rankings — Mixed-Asset Target 2020 Funds Category as of 2/28/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 77 of 44 3-Year of 82 5-Year 60 of 75 79 10-Year 9 of 11 75 Class B 1-Year 95 of 55 3-Year of 91 5-Year 69 of 75 91 10-Year 11 of 11 92 Class C 1-Year 95 of 55 3-Year of 92 5-Year 68 of 75 90 10-Year 10 of 11 84 Class S 1-Year 69 of 40 3-Year of 79 5-Year 55 of 75 73 10-Year 8 of 11 67 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. DWS LifeCompass 2030 Fund Average Annual Total Returns as of 2/28/11 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year Life of Fund* Class A 24.13% 20.53% 1.02% 2.10% 4.26% Class B 23.50% 19.62% 0.29% 1.33% 3.49% Class C 23.65% 19.76% 0.29% 1.34% 3.49% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 16.99% 13.60% -0.95% 0.90% 3.29% Class B (max 4.00% CDSC) 19.50% 16.62% -0.33% 1.16% 3.49% Class C (max 1.00% CDSC) 22.65% 19.76% 0.29% 1.34% 3.49% No Sales Charges Class S 24.29% 20.83% 1.28% 2.36% 4.52% Russell 1000 Index+ 28.65% 23.54% 2.66% 3.17% 5.25% Russell 2000 Index++ 37.55% 32.60% 7.79% 3.80% 6.97% Barclays Capital U.S. Aggregate Bond Index+++ -0.83% 4.93% 5.40% 5.80% 5.03% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. ‡Total returns shown for periods less than one year are not annualized. *The Fund commenced operations on November 1, 2004. Index returns began on October 31, 2004. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2010 are 1.52%, 2.30%, 2.21% and 1.26% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. DWS LifeCompass 2030 Fund Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS LifeCompass 2030 Fund — Class A [] Russell 1000 Index+ [] Russell 2000 Index++ [] Barclays Capital U.S. Aggregate Bond Index+++ Yearly periods ended February 28 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. *The Fund commenced operations on November 1, 2004. Index returns began on October 31, 2004. +The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. ++The Russell 2000 Index is an unmanaged index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which represents approximately 8% of the total market capitalization of the Russell 3000 Index. +++ The Barclays Capital U.S. Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, agency issues, corporate bond issues and mortgage securities. DWS LifeCompass 2030 Fund Net Asset Value and Distribution Information Class A Class B Class C Class S Net Asset Value: 2/28/11 $ 8/31/10 $ Distribution Information: Six Months as of 2/28/11: Income Dividends $ Lipper Rankings — Mixed-Asset Target 2030 Funds Category as of 2/28/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 66 of 39 3-Year of 79 5-Year 54 of 72 74 Class B 1-Year 89 of 52 3-Year of 88 5-Year 70 of 72 96 Class C 1-Year 82 of 48 3-Year of 89 5-Year 68 of 72 94 Class S 1-Year 53 of 31 3-Year 92 of 72 5-Year 46 of 72 64 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. DWS LifeCompass 2040 Fund Average Annual Total Returns as of 2/28/11 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year Life of Fund* Class A 25.45% 21.54% 0.87% -1.26% Class C 24.90% 20.66% 0.09% -2.00% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 18.24% 14.55% -1.10% -3.02% Class C (max 1.00% CDSC) 23.90% 20.66% 0.09% -2.00% No Sales Charges Class S 25.56% 21.82% 1.13% -0.99% Russell 1000 Index+ 28.65% 23.54% 2.66% -0.63% Russell 2000 Index++ 37.55% 32.60% 7.79% 3.64% Barclays Capital U.S. Aggregate Bond Index+++ -0.83% 4.93% 5.40% 5.65% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. ‡Total returns shown for periods less than one year are not annualized. *The Fund commenced operations on November 15, 2007. Index returns began on November 30, 2007. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2010 are 1.90%, 2.88% and 1.67% for Class A, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. DWS LifeCompass 2040 Fund Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS LifeCompass 2040 Fund — Class A [] Russell 1000 Index+ [] Russell 2000 Index++ [] Barclays Capital U.S. Aggregate Bond Index+++ Yearly periods ended February 28 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. *The Fund commenced operations on November 15, 2007. Index returns began on November 30, 2007. +The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. ++The Russell 2000 Index is an unmanaged index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which represents approximately 8% of the total market capitalization of the Russell 3000 Index. +++ The Barclays Capital U.S. Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, agency issues, corporate bond issues and mortgage securities. DWS LifeCompass 2040 Fund Net Asset Value and Distribution Information Class A Class C Class S Net Asset Value: 2/28/11 $ $ $ 8/31/10 $ $ $ Distribution Information: Six Months as of 2/28/11: Income Dividends $ $ $ Capital Gain Distributions $ $ $ Lipper Rankings — Mixed-Asset Target 2040 Funds Category as of 2/28/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 78 of 46 3-Year 92 of 78 Class C 1-Year of 62 3-Year of 92 Class S 1-Year 69 of 41 3-Year 82 of 69 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Each Fund's Expenses As an investor of the Funds, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads) and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Funds and to help you compare these expenses with the ongoing expenses of investing in mutual funds. In addition to the ongoing expenses which the Funds bear directly, the Funds' shareholders indirectly bear the expenses of the Underlying Funds in which the Funds invest. These expenses are not included in the Funds' annualized expense ratios used to calculate the expense estimate in the tables. In the most recent six-month period, DWS LifeCompass Retirement Fund, DWS LifeCompass 2015 Fund, DWS LifeCompass 2020 Fund, DWS LifeCompass 2030 Fund and DWS LifeCompass 2040 Fund limited the ongoing expenses the Funds bear directly; had they not done so, expenses would have been higher. The examples in the tables are based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (September 1, 2010 to February 28, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. DWS LifeCompass Retirement Fund Expenses and Value of a $1,000 Investment for the six months ended February 28, 2011 Actual Fund Return Class A Class B Class C Class S Beginning Account Value 9/1/10 $ Ending Account Value 2/28/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Beginning Account Value 9/1/10 $ Ending Account Value 2/28/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios** Class A Class B Class C Class S DWS LifeCompass Retirement Fund .62% 1.37% 1.37% .37% ** The Fund invests in other funds and indirectly bears its proportionate share of fees and expenses incurred by the Underlying Funds in which the Fund is invested. These ratios do not include these indirect fees and expenses. For more information, please refer to the Fund's prospectus. DWS LifeCompass 2015 Fund Expenses and Value of a $1,000 Investment for the six months ended February 28, 2011 Actual Fund Return Class A Class B Class C Class S Beginning Account Value 9/1/10 $ Ending Account Value 2/28/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Beginning Account Value 9/1/10 $ Ending Account Value 2/28/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios** Class A Class B Class C Class S DWS LifeCompass 2015 Fund .58% 1.33% 1.33% .33% ** The Fund invests in other funds and indirectly bears its proportionate share of fees and expenses incurred by the Underlying Funds in which the Fund is invested. These ratios do not include these indirect fees and expenses. For more information, please refer to the Fund's prospectus. DWS LifeCompass 2020 Fund Expenses and Value of a $1,000 Investment for the six months ended February 28, 2011 Actual Fund Return Class A Class B Class C Class S Beginning Account Value 9/1/10 $ Ending Account Value 2/28/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Beginning Account Value 9/1/10 $ Ending Account Value 2/28/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios** Class A Class B Class C Class S DWS LifeCompass 2020 Fund .59% 1.34% 1.34% .34% ** The Fund invests in other funds and indirectly bears its proportionate share of fees and expenses incurred by the Underlying Funds in which the Fund is invested. These ratios do not include these indirect fees and expenses. For more information, please refer to the Fund's prospectus. DWS LifeCompass 2030 Fund Expenses and Value of a $1,000 Investment for the six months ended February 28, 2011 Actual Fund Return Class A Class B Class C Class S Beginning Account Value 9/1/10 $ Ending Account Value 2/28/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Beginning Account Value 9/1/10 $ Ending Account Value 2/28/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios** Class A Class B Class C Class S DWS LifeCompass 2030 Fund .58% 1.33% 1.33% .33% ** The Fund invests in other funds and indirectly bears its proportionate share of fees and expenses incurred by the Underlying Funds in which the Fund is invested. These ratios do not include these indirect fees and expenses. For more information, please refer to the Fund's prospectus. DWS LifeCompass 2040 Fund Expenses and Value of a $1,000 Investment for the six months ended February 28, 2011 Actual Fund Return Class A Class C Class S Beginning Account Value 9/1/10 $ $ $ Ending Account Value 2/28/11 $ $ $ Expenses Paid per $1,000* $ $ $ Hypothetical 5% Fund Return Class A Class C Class S Beginning Account Value 9/1/10 $ $ $ Ending Account Value 2/28/11 $ $ $ Expenses Paid per $1,000* $ $ $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios** Class A Class C Class S DWS LifeCompass 2040 Fund .55% 1.30% .30% ** The Fund invests in other funds and indirectly bears its proportionate share of fees and expenses incurred by the Underlying Funds in which the Fund is invested. These ratios do not include these indirect fees and expenses. For more information, please refer to the Fund's prospectus. Portfolio Summaries DWS LifeCompass Retirement Fund Asset Allocation (As a % of Investment Portfolio) 2/28/11 8/31/10 Fixed Income — Money Market Fund 1% 1% Fixed Income — Bond Funds 62% 63% Equity — Equity Funds 31% 30% Equity — Exchange-Traded Funds 6% 6% 100% 100% Target Allocation 2/28/11 8/31/10 Fixed Income Funds 65% 65% Equity Funds 35% 35% Asset allocation is subject to change. DWS LifeCompass 2015 Fund Asset Allocation (As a % of Investment Portfolio) 2/28/11 8/31/10 Fixed Income — Money Market Fund 0% 1% Fixed Income — Bond Funds 43% 40% Equity — Equity Funds 48% 49% Equity — Exchange-Traded Funds 9% 10% 100% 100% Target Allocation 2/28/11 8/31/10 Fixed Income Funds 40% 40% Equity Funds 60% 60% Asset allocation is subject to change. DWS LifeCompass 2020 Fund Asset Allocation (As a % of Investment Portfolio) 2/28/11 8/31/10 Fixed Income — Money Market Fund 0% 1% Fixed Income — Bond Funds 31% 29% Equity — Equity Funds 58% 59% Equity — Exchange-Traded Funds 11% 11% 100% 100% Target Allocation 2/28/11 8/31/10 Fixed Income Funds 30% 30% Equity Funds 70% 70% Asset allocation is subject to change. DWS LifeCompass 2030 Fund Asset Allocation (As a % of Investment Portfolio) 2/28/11 8/31/10 Fixed Income — Money Market Fund 1% 1% Fixed Income — Bond Funds 12% 8% Equity — Equity Funds 74% 77% Equity — Exchange-Traded Funds 13% 14% 100% 100% Target Allocation 2/28/11 8/31/10 Fixed Income Funds 10% 10% Equity Funds 90% 90% Asset allocation is subject to change. DWS LifeCompass 2040 Fund Asset Allocation (As a % of Investment Portfolio) 2/28/11 8/31/10 Fixed Income — Money Market Fund 1% 2% Fixed Income — Bond Funds 5% 3% Equity — Equity Funds 81% 81% Equity — Exchange-Traded Funds 13% 14% 100% 100% Target Allocation 2/28/11 8/31/10 Fixed Income Funds 5% 5% Equity Funds 95% 95% Asset allocation is subject to change. For more complete details about each Fund's investment portfolio, see pages 25-39. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following each Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. Each Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Funds' current prospectus for more information. Investment Portfolios as of February 28, 2011 (Unaudited) DWS LifeCompass Retirement Fund Shares Value ($) Equity — Equity Funds 30.5% DWS Capital Growth Fund "Institutional" DWS Communications Fund "Institutional" DWS Diversified International Equity Fund "Institutional" DWS Dreman International Value Fund "Institutional" DWS Dreman Mid Cap Value Fund "Institutional" DWS Dreman Small Cap Value Fund "Institutional" DWS Emerging Markets Equity Fund "Institutional" DWS Equity 500 Index Fund "Institutional" DWS Global Small Cap Growth Fund "Institutional" DWS Global Thematic Fund "Institutional" DWS Gold & Precious Metals Fund "Institutional" DWS Growth & Income Fund "Institutional" DWS Health Care Fund "Institutional"* DWS International Fund "Institutional" DWS Large Cap Focus Growth Fund "Institutional"* 70 DWS Large Cap Value Fund "Institutional" DWS RREEF Global Infrastructure Fund "Institutional" DWS RREEF Global Real Estate Securities Fund "Institutional" DWS RREEF Real Estate Securities Fund "Institutional" DWS S&P 500 Plus Fund "S" DWS Small Cap Core Fund "S" DWS Small Cap Growth Fund "Institutional"* DWS Strategic Value Fund "Institutional" DWS Technology Fund "Institutional" DWS World Dividend Fund "Institutional" Total Equity — Equity Funds (Cost $23,977,893) Equity — Exchange-Traded Funds 6.5% iShares MSCI Australia Index Fund iShares MSCI Canada Index Fund iShares MSCI EAFE Small Cap Index Fund iShares MSCI France Index Fund iShares MSCI Germany Index Fund iShares MSCI Japan Index Fund iShares MSCI Switzerland Index Fund iShares MSCI United Kingdom Index Fund Total Equity — Exchange-Traded Funds (Cost $4,840,835) Fixed Income — Bond Funds 61.8% DWS Core Fixed Income Fund "Institutional" DWS Emerging Markets Fixed Income Fund "Institutional" DWS Enhanced Commodity Strategy Fund "Institutional"* DWS Floating Rate Plus Fund "Institutional" DWS Global Bond Fund "S" DWS Global Inflation Plus Fund "Institutional" DWS GNMA Fund "Institutional" DWS High Income Fund "Institutional" DWS Short Duration Plus Fund "Institutional" DWS US Bond Index Fund "Institutional" Total Fixed Income — Bond Funds (Cost $60,562,744) Market Neutral Fund 0.3% DWS Disciplined Market Neutral Fund "Institutional" (Cost $235,946) Fixed Income — Money Market Fund 0.7% Central Cash Management Fund (Cost $668,635) % of Net Assets Value ($) Total Investment Portfolio (Cost $90,286,053)+ Other Assets and Liabilities, Net Net Assets *Non-income producing. +The cost for federal income tax purposes was $92,104,789. At February 28, 2011, net unrealized appreciation for all securities based on tax cost was $3,943,745. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $7,654,545 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,710,800. During the six months ended February 28, 2011, purchases and sales of affiliated Underlying Funds (excluding money market funds) aggregated $19,138,261 and $20,635,000, respectively. Purchases and sales of non-affiliated Underlying Funds (excluding money market funds) aggregated $0 and $1,257,619, respectively. EAFE: Europe, Australasia and Far East MSCI: Morgan Stanley Capital International Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Equity Funds $ $
